Case 2:20-cv-10407-VAP-KS Document 21 Filed 01/21/21 Page 1 of 4 Page ID #:197




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES – GENERAL

  Case No.      2:20-cv-10407-VAP-KSx                                 Date January 21, 2021
  Title Juan C. Gamarra v. ADT, LLC



  Present: The Honorable      VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE


                Christine Chung                                        Not Reported
                 Deputy Clerk                                         Court Reporter


      Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present                                          None Present


  Proceedings:      MINUTE ORDER DENYING MOTION FOR REMAND              [15] (IN CHAMBERS)



          Plaintiff Juan C. Gamarra (“Plaintiff”) filed a Motion to Remand (“Motion”) on
 December 9, 2020. (See Dkt. No. 15.) Defendant ADT LLC (“Defendant” or “ADT”) filed its
 Opposition to the Motion (“Opposition”) on December 30, 2020. (See Dkt. 18.) Plaintiff did not
 file a timely Reply. The Court finds the matter appropriate for resolution without hearing
 pursuant to Local Rule 7-15 and VACATES the hearing set on January 25, 2021 at 2:00 p.m.
 Having considered the papers filed in support of, and in opposition to, the Motion, the Court
 DENIES the Motion.

 I.      Background
         On July 2, 2020, Plaintiff filed a Complaint in the Superior Court for the County of Los
 Angeles against Defendants ADT LLC and Does 1 through 100 (“Defendants”). (Dkt. 3.) In the
 Complaint, Plaintiff alleges that he was hired as a technician for ADT. (Id. ¶ 11.) During his
 time of employment, Plaintiff was denied rest and meal periods required by California law. (Id.
 ¶¶ 13–16.) Plaintiff also alleges that he sustained a work-related injury in 2019 and was
 thereafter terminated from his employment. (Id. ¶¶ 18, 21.) Plaintiff contends that his
 termination was improperly based on his disability and age. (Id. ¶¶ 22–23.)

         ADT removed the action to this Court on November 13, 2020 on the basis of diversity
 jurisdiction, 28 U.S.C. § 1332. (Dkt. 1.) In its Notice of Removal, ADT states that Plaintiff is a
 California resident, ADT is a limited liability company with a sole member that is a Delaware
 corporation with a principal place of business in Florida, and Plaintiff alleges damages likely to
 exceed $75,000. (See id. ¶¶ 1, 2, 11.)

  Page 1 of 4                           CIVIL MINUTES – GENERAL            Initials of Deputy Clerk: cch
Case 2:20-cv-10407-VAP-KS Document 21 Filed 01/21/21 Page 2 of 4 Page ID #:198




         Plaintiff now brings the instant Motion. Plaintiff contends that ADT has not met its
 burden of demonstrating complete diversity and failed to obtain the consent of all Defendants
 before removing the present action. (See Dkt. 15-1.)


 II.     Legal Standard
         Under 28 U.S.C. § 1441(a), a civil action may be removed to the district court where the
 action is pending if the district court has original jurisdiction over the action. A district court has
 diversity jurisdiction over any civil action between citizens of different states if the amount in
 controversy exceeds $75,000, excluding interest and costs. See 28 U.S.C. § 1332. Section
 1332(a)(1) requires complete diversity, meaning that “the citizenship of each plaintiff is diverse
 from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

         “The burden of establishing federal jurisdiction is on the party seeking removal, and the
 removal statute is strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix
 (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999), superseded by statute on other grounds as
 stated in Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006). There is a
 strong presumption against removal jurisdiction, and federal jurisdiction “must be rejected if
 there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d
 564, 566 (9th Cir. 1992) (citation omitted). A “defendant always has the burden of establishing
 that removal is proper.” Id. “If at any time before final judgment it appears that the district court
 lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

 III.    Discussion
         In his Motion, Plaintiff raises two arguments. First, Plaintiff contends remand is
 necessary because at the time ADT removed this action to federal court, it did not establish
 complete diversity under 28 U.S.C. § 1332(a). (See Dkt. 15-1.) According to Plaintiff, ADT
 failed to account for the unnamed Doe Defendants and thus cannot demonstrate diversity of
 citizenship. (Id. at 2–3.) Second, Plaintiff argues ADT’s failure to show that all Doe Defendants
 have consented to removal warrants remand. (Id. at 3.)

         In its Opposition, ADT argues the Motion should be denied for three reasons: Plaintiff
 failed to comply with Local Rule 7-3 before filing the Motion; Doe defendants cannot destroy
 diversity jurisdiction; and it was under no obligation to obtain consent to removal from unnamed
 Doe defendants. (See Dkt. 18.)

            The Court addresses each argument in turn.1

        The Court agrees Plaintiff failed to comply with Local Rule 7-3 before filing the Motion
 and the Motion should be denied for this reason. Local Rule 7-3 states as follows, in pertinent
 part:

        1
         The parties do not dispute the amount in controversy requirement is met here. They only
        dispute whether ADT has met its burden of showing complete diversity and whether removal
        was proper because not all Defendants consented to removal.

  Page 2 of 4                            CIVIL MINUTES – GENERAL              Initials of Deputy Clerk: cch
Case 2:20-cv-10407-VAP-KS Document 21 Filed 01/21/21 Page 3 of 4 Page ID #:199




         [C]ounsel contemplating the filing of any motion shall first contact opposing counsel to
         discuss thoroughly, preferably in person, the substance of the contemplated motion and
         any potential resolution. The conference shall take place at least seven (7) days prior to
         the filing of the motion. If the parties are unable to reach a resolution which eliminates
         the necessity for a hearing, counsel for the moving party shall include in the notice of
         motion a statement to the following effect: “This motion is made following the
         conference of counsel pursuant to L.R. 7-3 which took place on (date).”

 C.D. Cal. L.R. 7-3 (emphasis added). The Notice of Motion contains no representation that
 Local Rule 7-3 was satisfied nor why Plaintiff should be excused from this requirement. Indeed,
 ADT’s Declaration and supporting exhibit indicate that Plaintiff first contacted ADT regarding
 the Motion just one day prior to filing it. (See Dkt. 19-1.) Having reviewed the brief
 communication in question, the Court determines it does not satisfy the requirement that counsel
 “discuss thoroughly” the substance of the contemplated motion. (See id. at Ex. A.) Accordingly,
 the Court DENIES the Motion.

        Even assuming, arguendo, Plaintiff had satisfied Local Rule 7-3, the Motion also fails on
 the merits.

          As set forth in the Notice of Removal and the Opposition, Plaintiff is diverse from ADT,
 the only named Defendant. The presence of Does 1 through 100 does not destroy complete
 diversity here. The removal statute sets forth: “In determining whether a civil action is
 removable on the basis of the jurisdiction under section 1332(a) of this title, the citizenship of
 defendants sued under fictitious names shall be disregarded.” 28 U.S.C. § 1441(b)(1).
 Accordingly, the Court disregards the Doe Defendants citizenship. See Newcombe v. Adolf
 Coors Co., 157 F.3d 686, 690 (9th Cir. 1998) (“First, 28 U.S.C. § 1441(a) explicitly provides that
 the citizenship of defendants sued under fictitious names shall be disregarded for purposes of
 removal. As such, the district court was correct in only considering the domicile of the named
 defendants.”); see also Barrus v. Recontrust Co., N.A., No. C11-618-RSM, 2011 WL 2360206, at
 *2 (W.D. Wash. June 9, 2011) (“A party cannot defeat removal jurisdiction merely by suing an
 unknown party under a fictitious name. If and when the parties ascertain the identity of “John
 Doe Holder,” and if Doe’s citizenship destroys complete diversity, Plaintiffs may file a motion
 for remand at that time.”).

         Furthermore, removal does not require the consent of the unnamed Doe Defendants.
 Only “defendants who have been ‘properly . . . served in the action’ must join a petition for
 removal.” Destfino v. Reiswig, 630 F.3d 952, 956-57 (9th Cir. 2011) (quoting Emrich v. Touche
 Ross & Co., 846 F.2d 1190, 1193 n.1 (9th Cir. 1988)); see Judge Virginia A. Phillips & Judge
 Karen L. Stevenson, Rutter Group Practice Guide: Federal Civil Procedure Before Trial, Cal. &
 9th Cir. Edition, Ch. 2D-8 at 2:3456 (April 2020 update) (“Thus, a defendant who has been
 served or who has otherwise acquired notice of a state court action need not seek out and notify
 codefendants who have not yet been served to ask them to join in the removal.”). Accordingly,
 Plaintiff’s arguments lack merit and remand is not warranted.



  Page 3 of 4                         CIVIL MINUTES – GENERAL              Initials of Deputy Clerk: cch
Case 2:20-cv-10407-VAP-KS Document 21 Filed 01/21/21 Page 4 of 4 Page ID #:200




        Plaintiff requests attorneys’ fees pursuant to 28 U.S.C. § 1447(c). The Court declines the
 request; fees are awarded under § 1447(c) only where “[a]n order remanding the case” is issued.
 28 U.S.C. § 1447(c). ADT also seeks attorneys’ fees incurred in opposing the Motion, requesting
 the Court sanction Plaintiff sua sponte pursuant to Federal Rule of Civil Procedure 11. The
 Court declines ADT’s request. Even if the Court were to act sua sponte, an award of ADT’s
 attorneys’ fees would be improper as “any sanctions imposed following a court-initiated order to
 show cause cannot include an attorney fee award to the opposing party.” Phillips and Stevenson,
 supra, Ch. 17-B at 17:440 (emphasis in original) (citing Fed. R. Civ. P. 11(c)(4)). Accordingly,
 attorneys’ fees are not awarded to either party.


 IV.    Conclusion
        For the foregoing reasons, the Court DENIES the Motion and the parties’ requests for
 attorneys’ fees.

         IT IS SO ORDERED.




  Page 4 of 4                        CIVIL MINUTES – GENERAL             Initials of Deputy Clerk: cch
